UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2009 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-144082 MARVIN’S PLACE, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8758875 (I.R.S. Employer Identification No.) 8860 Greenlawn St., Riverside, California 92508 (Address of Principal Executive Offices) (951) 902-2022 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ X ]No [] State the number of shares outstanding of each of the issuer's classes of common equity, as of June 30, 2009: Class Outstanding shares as of June 30, 2009 Common Stock, $0.001 par value INDEX Page PART 1-FINANCIAL INFORMATION 2 Item 1.Financial Statements F-1 Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 Statements of Operations (unaudited) for the six months ended June 30, 2009 and June 30, 2008 and the period from inception (April 11, 2007) to June 30, 2009 F-2 Statements of Cash Flows (unaudited) for the six months ended June 30, 2009 and June 30, 2008 and the period from inception (April 11, 2007) to June 30, 2009 F-2 Statement of Stockholders Equity (Deficit) for the six months ended June 30, 2009 and the period from inception (April 11, 2007) to June 30, 2009 F-3 Notes to Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures about Market Risk 4 Item 4.Control and Procedures 4 PART II-OTHER INFORMATION Item 1.Legal Proceedings 5 Item 1A.Risk Factors 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 6.Exhibits 7 SIGNATURES 8 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MARVIN’S PLACE, INC. (A Development Stage Company) BALANCE SHEET (Unaudited) ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Advances from related parties - Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 5,000,000 shares authorized at par value of $0.001, no shares issued and outstanding - - Common stock, 70,000,000 shares authorized at par value of $0.001 per share, 3,500,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 MARVIN’S PLACE, INC. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) From Inception on April 11, 2007 For the Three Months Ended For the Six Months Ended Through June 30, June 30, June 30, REVENUES $ - $ - $ - $ - $ - COST OF SALES - GROSS MARGIN - OPERATING EXPENSES General and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSES Interest expense - Total Other Expenses - NET LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. F-2 MARVIN’S PLACE, INC. (A Development Stage Company) STATEMENTS OF CASH FLOW (Unaudited) From Inception on April 11, 2007 For the Six Months Ended Through June 30, June 30, OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Common stock issued for services - - - Changes in operating assets and liabilities: Increase (decrease) in accounts payable ) ) Net Cash Used in Operating Activities ) ) ) INVESTING ACTIVITIES - - - FINANCING ACTIVITIES Proceeds from common stock issued - - Increase (decrease) in advances from related parties ) Net Cash Provided by Financing Activities ) NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-3 MARVIN’S PLACE, INC. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (Unaudited) Deficit Accumulated Additional During the Common Stock Paid-in Development Shares Amount Capital Stage Total Balance on April 11, 2007 - $ - $ - $ - $ - Common stock issued for cash at $0.004 per share - Common stock issued for cash at $0.05per share - Net loss for the year ended December 31, 2007 - - - ) ) Balance,December 31, 2007 ) Net loss for the year ended December 31, 2008 - - - ) ) Balance,December 31, 2008 ) Net loss for the six months ended June 30, 2009 (unaudited) - - - ) ) Balance, June 30, 2009 (unaudited) $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-4 MARVIN’S PLACE, INC. (A Development Stage Company) Notes to Consolidated Financial Statements June 30, 2009 and December 31, 2008 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2009, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2008 audited financial statements.The results of operations for the periods ended June 30, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. F-5 MARVIN’S PLACE, INC. (A Development Stage Company) Notes to Consolidated Financial Statements June 30, 2009 and December 31, 2008 Recent Accounting Pronouncements In May 2009, the FASB issued FAS 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). FAS 165 requires and entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets” an amendment of FAS 140. FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 166 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”. FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provided timely and useful information about an enterprise’s involvement in a variable interest entity. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of FAS 167 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”. FAS 168 will become the source of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.
